Citation Nr: 0713597	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed systemic lupus 
erythematosus (lupus) and fibromyalgia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June to 
November 1970.  

This case was remanded in August 2006 by the Board of 
Veterans' Appeals (Board) to the RO for additional action.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to lupus or fibromyalgia in service or for 
many years thereafter.  

2.  Neither the currently demonstrated lupus nor the 
fibromyalgia is shown to be due to the episode of 
mononucleosis treated in service or any other event or 
incident of the veteran's period of active service.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by lupus or 
fibromyalgia due to disease or injury that was incurred in or 
aggravated by service; nor may lupus be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided hereinbelow.  

In July 2002, the RO sent the veteran a letter, with a copy 
to her representative, in which she was informed of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in her possession that pertains to a 
claim.  
The Board also notes that the veteran was informed by VA in 
September 2006 of the applicable regulations on disability 
ratings and effective dates if her claim was granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
Veterans Health Administration (VHA) nexus opinion was 
obtained in June 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law And Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of lupus, service connection may be 
granted if either disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran asserts that she developed lupus and fibromyalgia 
as a result of the mononucleosis she had in service, which 
included infection with the Epstein-Barr virus (EBV).  

According to the veteran's November 1970 discharge medical 
history report, she was hospitalized for two weeks for 
mononucleosis, with no complications or sequelae.  

Despite the veteran's assertions, no pertinent abnormality 
was shown in service or in postservice medical evidence until 
fibromyalgia was noted in September 1995, which was many 
years after service discharge.  Lupus was initially noted in 
September 1997.  

With respect to a connection between either disability and 
service, the Board notes that there is no nexus opinion on 
file in support of the claim.  The two opinions on file, 
dated in February 2004 and June 2006, do not support the 
conclusion of a causal connection between either lupus or 
fibromyalgia and service, including mononucleosis.  

After reviewing the claims file in February 2004, a VA 
Rheumatologist concluded that there was no reasonable basis 
to either conclude or disagree that the veteran's lupus and 
fibromyalgia were due to service.  

The Board requested an expert medical opinion from VHA in May 
2006.  According to a June 2006 opinion from the Chief of 
Rheumatology at a VA Medical Center, after review of the 
claims file, it was not as likely as not that the veteran's 
lupus and fibromyalgia were due to the episode of infectious 
mononucleosis she incurred in service.  

The conclusion reported in June 2006 was based on the fact 
that, because the causes of lupus and fibromyalgia were still 
currently unknown, it would be speculative to find a causal 
connection between an infection with mononucleosis with EBV 
and the development years later of lupus and its 
complications.  

The court has routinely held that speculative and 
inconclusive opinions cannot support a claim for service 
connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). See also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); and Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (generally holding that medical 
opinions which are speculative, general or inconclusive in 
nature or which are not factually supported will not sustain 
a claim).  

Consequently, because there was no evidence of lupus or 
fibromyalgia in service or for many years after service 
discharge, and no nexus opinion in favor of the claim, the 
preponderance of the evidence is against the veteran's claim 
of service connection for lupus and fibromyalgia.  

With respect to the written statements by and on behalf of 
the veteran, including the 2006 statements from the veteran's 
family and friends, the Board would point out that it is now 
well established that laypersons without medical training are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, these 
statements alone cannot be competent evidence to establish a 
nexus with service.  

The Board also has reviewed the medical information submitted 
by the veteran about lupus and fibromyalgia, including the 
article on the possible relationship between lupus and EBV.  
However, these excerpts are not specific to the veteran's 
case and, in content, only serve to present a hypothesis 
concerning a possible causal connection on link.  

Finally, in regard to the request that a nexus opinion be 
obtained from a source outside of VA, the Board notes that a 
basis for obtaining such additional opinion has not been 
presented in this case.  

As the preponderance of the evidence is against the claim for 
service connection for lupus and fibromyalgia, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, based on the current evidentiary record, service 
connection for lupus and fibromyalgia must be denied.  





ORDER

Service connection for lupus and fibromyalgia is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


